Citation Nr: 0521510	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  95-38 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  What evaluation is warranted for degenerative disc 
disease of the lumbar spine, formerly described as chronic 
low back pain, from July 22, 1997?

2.  What evaluation is warranted for arthritis of the left 
knee with limitation of motion from June 1, 1997?

3.  What evaluation is warranted for radiculopathy of the 
left lower extremity from December 6, 2001?

4.  What evaluation is warranted for multiple operative scars 
of the left knee from January 23, 1998?

5.  Entitlement to an extraschedular evaluation for residuals 
of a left knee meniscectomy and anterior cruciate ligament 
repair, currently schedularly evaluated as 30 percent 
disabling.

6.  Entitlement to an effective date earlier than February 
27, 2002, for a total disability rating for compensation 
purposes based on individual unemployability.



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to October 
1982.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2004, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, through the VA's Appeals 
Management Center (AMC) in Washington, DC, so that additional 
development could be undertaken.  Following attempts to 
complete the requested actions, the case has since been 
returned to the Board for further review.

On remand, the AMC by way of rating action entered in 
December 2004 granted entitlement to service connection for 
radiculopathy of the left lower extremity, assigning a 10 
percent evaluation from December 6, 2001; granted service 
connection for a patellofemoral syndrome of the right knee, 
assigning a 10 percent evaluation from January 23, 1998; 
granted service connection for multiple operative scars of 
the left knee, assigning a noncompensable evaluation from 
January 23, 1998; granted entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU), effective from February 27, 2002; and 
found the veteran basically eligible to Dependents' 
Educational Assistance from February 27, 2002.

The issues regarding what ratings are warranted for multiple 
operative scars of the left knee from January 23, 1998, and 
left lower extremity radiculopathy from December 6, 2001, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the AMC.  In addition, in response to 
the December 2004 rating action the veteran has filed a 
notice of disagreement with the effective date assigned for 
his TDIU rating.  Such matter is also addressed in the Remand 
portion of this document, pursuant to Manlincon v. West, 12 
Vet.App. 238 (1999).

This case was previously advanced on the Board's docket and 
expedited consideration has been afforded.


FINDINGS OF FACT

1.  From July 22, 1997, to the present, not more than a 
moderate intervertebral disc syndrome is disclosed prior to 
September 23, 2002, nor is there demonstrated to be a severe 
lumbosacral strain or a severe limitation of motion of the 
lumbar spine prior to September 26, 2003.

2.  Since September 23, 2002, incapacitating episodes due to 
lumbar degenerative disc disease have not occurred more than 
two weeks per year.

3.  Effective September 26, 2003, lumbar ankylosis or 
limitation of lumbar motion to the required extent is not 
demonstrated, and lumbar pain or functional loss resulting in 
additional limitation of lumbar motion or a marked 
interference with employment or frequent periods of hospital 
care is not shown.  

4.  From June 1, 1997, to the present, extension of the knee 
is not shown to be limited to more than to 10 degrees, and 
there is no consistent showing of left knee flexion below 100 
degrees; findings of ankylosis or other pathology are absent; 
and a marked interference with employment or frequent periods 
of hospital care due to left knee arthritis are not 
indicated.

5.  A marked interference with employment or frequent periods 
of hospital care relating to the veteran's service-connected 
residuals of a left medial meniscectomy and anterior cruciate 
repair are not indicated during the period from February 2, 
1995, to the present.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for degenerative disc disease of the lumbar spine, 
formerly chronic low back pain, for the period from July 22, 
1997, to the present, have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293, 5295 (2001) 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2004).

2.  The criteria for the assignment of a rating in excess of 
10 percent for arthritis of the left knee with limitation of 
motion for the period from June 1, 1997, to the present, have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5261 (2004).

3.  The criteria for the assignment of an extraschedular 
evaluation for service-connected residuals of a left knee 
meniscectomy and anterior cruciate ligament repair for the 
period from February 2, 1995 to the present, have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was most recently remanded in 
February 2004 for additional evidentiary and procedural 
development.  In addition, this matter was subject to one or 
more other remands from the Board.  All of the actions sought 
by the Board by its prior remands appear to have been 
completed in full as directed and it is of noted that the 
veteran does not contend otherwise.  See Stegall v. West, 11 
Vet.App. 268, 270-71 (1998).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law on 
November 9, 2000, subsequent to the initiation of the 
original claim forming the basis of the instant appeal.  The 
VCAA significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The applicable law and 
regulations have been the subject of holdings of various 
Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice of the foregoing was provided, in 
part, to the veteran by the RO through its May 2002 letter to 
him.  Further, more complete notice was furnished to him 
through the Board's correspondence of December 2002 and a 
February 2004 letter from the AMC, as well as through various 
supplemental statements of the case on file.  To that extent, 
VA's duties established by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, pertinent 
examination and treatment records filling four large claims 
folders have been submitted by the veteran or otherwise 
developed by VA.  In addition, multiple VA medical 
examinations have been afforded the veteran and the reports 
of those evaluations have been associated with his claims 
folders.  No other examination or treatment records necessary 
for a review of the merits of the issue presented are known 
to VA and it is of note that the veteran has not requested 
further assistance from VA in this regard.  See, e.g., the 
veteran's January 2004 correspondence stating that he had 
nothing else to submit.  Thus, it is concluded that all 
assistance due the veteran has been rendered.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in 
failing to providing such notice specifically complying with 
section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
because an initial RO adjudication had already occurred.  
Instead, the veteran was found to have the right to be 
provided the requisite VCAA content-complying notice and 
proper subsequent VA process at some time during the 
appellate process.  In this instance, while the initial RO 
adjudication preceded the enactment of the VCAA, full notice 
of the VCAA followed with readjudication by the RO and notice 
to the veteran, as provided by Pelegrini.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran-claimant under Bernard v. Brown, 4 Vet.App. 384 
(1993). 

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



What Rating is for Assignment for Degenerative Disc Disease 
of the Lumbar Spine (Formerly Chronic Low Back Pain) from 
July 22, 1997?

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes (DCs) identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Service connection for chronic low back pain, secondary to 
residuals of a medial meniscectomy and anterior cruciate 
repair of the left knee, was established in an October 1997 
rating decision, and a 10 percent rating under DC 5299-5295 
was assigned, effective from July 22, 1997.  By virtue of the 
notice of disagreement filed in November 1997, the veteran 
challenged the disability rating initially assigned by the 
RO.  As such, there is presented an "original claim" as 
contemplated by Fenderson v. West, 12 Vet.App. 119 (1999) (at 
the time of an initial rating, separate or "staged" ratings 
may be assigned for separate periods of time based on the 
facts found), as opposed to a claim for an "increased 
rating."  

In an April 2000 rating decision the rating assigned for 
chronic low back pain was increased to 20 percent, effective 
from July 22, 1997.  That rating remains in effect through 
the present time, although as noted above, the RO in rating 
action of December 2004 recharacterized such disability as 
degenerative disc disease of the lumbar spine.  

The criteria used to evaluate intervertebral disc disease and 
spinal disorders in general were amended during the course of 
the instant appeal, first on September 23, 2002, and then 
again on September 26, 2003.  See 68 Fed. Reg. 51454-51456 
(2003); 67 Fed. Reg. 54345 (2002).  Under Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), only the old rating criteria 
apply to the period prior to the date of the change in law, 
and only the new rating criteria apply to the period after 
the date of the change in law.

Under 38 C.F.R. § 4.71a, DC 5293, which was in effect prior 
to September 23, 2002, a 20 percent evaluation was for 
assignment where an intervertebral disc syndrome was 
moderately disabling, with recurring attacks.  A 40 percent 
rating was warranted for severe symptoms with recurring 
attacks and little intermittent relief.  

Under DC 5295, a 20 percent rating was warranted where there 
was muscle spasm on extreme forward bending, or unilateral 
loss of lateral spine motion in a standing position.  A 40 
percent rating was warranted if the lumbosacral strain was 
severe with listing of the whole spine to the opposite side, 
a positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295.

Under DC 5292, a moderate limitation of lumbar motion 
warranted a 20 percent rating.  38 C.F.R. § 4.71a, DC 5292.  
A 40 percent rating was assignable or severe limitation of 
lumbar motion.  Id.  

Under the revised regulations, an intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the basis of the total duration of incapacitating 
episodes over the past 12 months, or under a general rating 
formula for diseases and injuries of the spine, although 
during the period from September 23, 2002, to September 25, 
2003, the only criterion was that of incapacitating episodes.  
See 38 C.F.R. § 4.71a, DC 5243 (2004).  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.

Under the general rating formula for diseases and injuries of 
the spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent rating is assigned where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  For a 40 percent 
evaluation, there is required to be a showing of forward 
thoracolumbar flexion limited to 30 degrees or less; or, 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet.App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

Evidence on file shows that, on examination in May 1997, the 
veteran complained of pain and stiffness of the spine and of 
periodic flare-ups, particularly with lifting, with there 
being a moderate increase in symptoms during such flares.  A 
moderate functional loss was noted in relation to the 
veteran's usual occupation and daily activities.  On 
evaluation, he was able to stand erect, although he could not 
stand on his heels and toes.  Lumbar pain was noted at 70 
degrees of flexion, with pain resulting in a moderate 
limitation following repetitive use or flare-ups.  No 
postural abnormality, fixed deformity, or musculature problem 
was indicated; there was shown to be some numbness of the 
toes of the left foot.  X-rays in December 1995, as well as 
October and November 1997 were either negative or within 
normal limits.  A June 1997 lumbar magnetic resonance imaging 
(MRI) identified levoscoliosis at L-5, straightening of the 
lumbar lordosis suggestive of  muscle spasm or splinting, and 
minor disc bulges from L3-4 through L5-S1 without stenosis.   
The diagnosis was chronic low back pain.  A treating 
physician in July 1997 found the veteran to be totally 
disabled, citing disabilities of both knees, the low back, 
and the left shoulder.  

Noted by a private examiner in October 1997 was that the 
veteran had decreased sensation over the S1 dermatome on the 
left.  A diagnosis of lumbar radiculopathy was offered.  On 
examination in January 1998, no neurological deficit was 
noted to be present.  An MRI of the lumbar spine in January 
1998 culminated in entry of an impression of straightening of 
the lumbar lordosis.  A private treating physician noted in 
January 1998 that the veteran was unequivocally disabled, due 
to disorders of the right and left knees, right shoulder, and 
his lumbar spine.  In March 1998, there was noted to be a 
patchy decrease in sensation over the left S1 dermatome, with 
no ankle jerks.  An electromyogram was performed in April 
1998, findings from which were found to be within normal 
limits and otherwise showing no electrodiagnostic evidence of 
radiculopathy or peripheral neuropathy.  The veteran's 
private physician reported in March 1999 that bilateral knee 
and back disorders, as well as other, unspecified illnesses, 
rendered him unemployable.

VA examination in March 2000 disclosed tenderness at the 
extreme point of extension, as well as some spasm.  No X-rays 
of the low back were attempted at that time.  The diagnosis 
was lumbosacral arthritis.  His private treating physician 
reported in November 2000 that there was bilateral 
paravertebral muscle spasm and decreased range of motion, 
with a mild impairment of straight leg raising.  The same 
physician noted in March 2002 that lumbar radiculopathy and a 
left knee injury caused the veteran to be unable to find 
employment.  

On a VA examination in June 2002, forward flexion was 
possible to 80 degrees, with extension from 0 to 25 degrees.  
Lateral bending was to 20 degrees, bilaterally, and pain on 
motion, muscle spasm, and tenderness were clinically evident.  

VA examination in April 2003 showed forward lumbar flexion to 
be limited to 45 degrees, with extension to minus five 
degrees.  Lateral bending was to 10 degrees bilaterally and 
rotation to the right was to 15 degrees, with rotation to the 
left to 10 degrees.  The veteran was able to heel/toe walk 
and a limp of his left lower extremity was attributed to knee 
disablement.  No motor or sensory deficit was present; there 
was shown to be tenderness of the L3-4 and L5-S1 paraspinals.  
The diagnoses were of a lumbosacral facet syndrome secondary 
to scoliosis, rule out instability; and a possibility of left 
L-5 radiculopathy secondary to root compression and secondary 
to a herniated nucleus pulposus, but not evident in the prior 
MRI of 1997.  There were no objective signs of nerve 
compression on examination.  

Records of VA outpatient treatment indicate that, in July 
2003, the veteran's low back pain was noted to cause 
intermittent radiation to both legs.  

A computed tomographic scan of the spine in August 2003 
revealed mild diffuse disc bulges at L4-5 and L5-S1, with 
possible impingement on the left L-5 nerve root.  Further VA 
orthopedic examination in March 2004 disclosed forward 
flexion of the lumbosacral spine was to 40 degrees, extension 
to 20 degrees, bilateral lateral bending to 45 degrees, and 
rotation to 35 degrees bilaterally.  Additional limitation 
was noted to be the result of pain and a lack of endurance.  
There was bilateral lumbosacral paraspinal tenderness, with a 
somewhat stiff posture.  Incapacitating episodes were noted 
to occur four to five times yearly, each episode reportedly 
lasting two or three days.  The examiner opined that it was 
less likely than not that the veteran's service-connected low 
back disorder resulted in a marked interference with 
employment.

In a March 2004 addendum, the April 2003 VA examiner noted 
that severe spinal spasms of the veteran were intermittent 
occurrences and that there were a total of two weeks of 
incapacitation yearly due to back pain.  The examiner 
reiterated that sciatic neuropathy was but a possibility, 
given the absence of any confirmatory finding on the prior 
MRI in 1997 and the absence of any objective signs of root 
compression, such as power loss or a reflex or sensory 
abnormality.  

For the period prior to September 26, 2003, the preponderance 
of the clinical data are against finding a disability level 
in excess of that contemplated by the 20 percent rating 
previously assigned by the RO under DC 5295.  While there was 
evidence of muscle spasm on extreme extension, no medical 
evidence is presented identifying a severe lumbosacral strain 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, or narrowing or irregularity 
of the joint space, or some of the above with abnormal 
mobility on forced motion.  

Lumbar motion was noted by an examiner in October 1997 to be 
within normal limits.  A private physician, however, noted a 
decreased range of lumbosacral motion that same month.  In 
March 2000, a very limited impairment of low back motion was 
shown on examination.  A like reduction in range of motion 
was documented beginning in June 2002, and continuing 
thereafter, but that reduction is not so significant as to 
warrant a finding that that there was present at any point 
during the relevant time frame a severe limitation of motion 
of the lumbar spine, such as would warrant the assignment of 
more than a 20 percent rating under DC 5292.  There likewise 
is not shown, prior to September 26, 2003, ankylosis of the 
lower spine or a vertebral fracture ratable under DCs 5286, 
5286, or 5289.  

As well, for the period prior to September 23, 2002, not more 
than a moderate intervertebral disc syndrome was shown.  That 
is, severe symptoms with intermittent relief following 
recurring attacks were not shown.

Beginning on September 23, 2002, and thereafter, it is not 
demonstrated that incapacitating episodes, as defined by DC 
5293, were more frequent than two weeks in duration during 
the previous 12 months.  As such, not more than a 20 percent 
rating is assignable under DC 5293, later renumbered as DC 
5243.  

Under the general rating formula for spinal disorders, 
effective from September 26, 2003, neither ankylosis of the 
entire thoracolumbar spine, nor a reduction in lumbar motion 
of such proportions as to warrant the assignment of a 
schedular evaluation in excess of 20 percent was shown.

The symptoms which are attributable to the veteran's service-
connected low back pain are not shown to be of such a nature 
or severity or to result in such functional limitations as to 
warrant a schedular evaluation in excess of the previously 
assigned 20 percent rating at any point during the pertinent 
time period.  Fenderson.  Furthermore, no increase in the 
schedular evaluation is warranted on the basis of pain and 
functional loss due to flare-ups, fatigability, 
incoordination, and painful motion.  Pain and a lack of 
endurance are indicated, with the veteran's back pain being 
shown to be the more significant factor, albeit in 
fluctuating degrees of intensity and consistency.  Notation 
is made that it was set forth in October 1997 that the 
veteran's pain resulted in a moderate limitation during 
flares.  The record, however, does not otherwise quantify the 
existence and degree of any additional limitation of motion 
caused by pain and functional loss.  Pain is listed criterion 
of DCs 5293 and 5295, as well as the general rating formula 
for spine disorders and the formula for rating of 
intervertebral disc syndrome.  In the absence of a showing 
that pain or functional loss warrants the assignment of a 
higher schedular evaluation for the veteran's lumbar disc 
disease, it is determined that the assigned 20 percent rating 
adequately compensates the veteran for the level of 
impairment outlined by the evidence on file.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set for in 
this paragraph an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

Lacking in this case is any probative evidence that the 
veteran's service-connected low back disorder alone is 
productive of a marked interference with employment or 
necessitates frequent periods of hospital care.  While 
certain types of employment involving heavy lifting and other 
exertional activity may be limited as a result, only the 
veteran himself has stated that he is unable to continue with 
any type of employment, based solely on his back disorder and 
such allegation is far outweighed by examination and 
treatment records signifying that a marked interference with 
employment is absent.  

Postal service and Social Security data are not supportive of 
the veteran's extraschedular entitlement, and no medical 
professional has furnished finding or opinion to the effect 
the veteran's lumbar disc disease and pain alone markedly 
interferes with his pursuit of gainful employment.  As well, 
no period of hospital care for treatment of such disability 
is shown at any time since July 1997.  As such, it cannot be 
reasonably concluded that assignment of a higher rating is 
warranted on an extraschedular basis.  See Bagwell v. Brown, 
9 Vet.App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

In all, a preponderance of the evidence is against the 
assignment of a schedular or extraschedular rating in excess 
of 20 percent for degenerative disc disease of the lumbar 
spine, formerly described as chronic low back pain.  

What Rating is for Assignment for Arthritis of the Left Knee 
with Limitation of Motion from June 1, 1997?

By a rating decision of October 1997, a separate grant of 
service connection for arthritis of the left knee with 
limitation of extension of the left leg was effectuated.  At 
that time, a 10 percent rating was assigned therefor under DC 
5261, effective from June 1, 1997, and such rating has 
remained unchanged since that time.  

Under DC 5261, where extension of the leg is limited to 15 
degrees, a 20 percent rating is assignable; where extension 
is limited to 10 degrees, a 10 percent rating is assignable; 
and where extension is limited to 5 degrees, a noncompensable 
rating is for assignment.  38 C.F.R. § 4.71a, DC 5261.

Throughout the period from June 1997 to the present, 
extension of the left knee joint is shown to be limited to 
not more than 10 degrees.  Fenderson.  Following anterior 
cruciate ligament reconstruction of the left knee in April 
1997, there was a period of time in June 1997 when extension 
was limited to 10 degrees, but a limitation to five degrees 
of extension was indicated within the two-week period 
immediately following that procedure.  Extension was shown on 
a VA examination in October 1997 to 10 degrees, but in 
February 1998 no more than a 5 degree reduction from normal 
extension was demonstrated.  Furthermore, VA medical 
examinations in May 1999 and March 2000 showed that extension 
of the left knee was possible to minus 10 degrees.  See 
38 C.F.R. § 4.71a, Plate II (2004).  VA examinations in June 
2002 and April 2003 indicated that left knee extension was 
possible to 0 degrees, albeit with additional, but 
unspecified, limitations caused by pain, weakness, and lack 
of endurance.  As such, not more than a 10 percent rating is 
shown to be for assignment from June 1997 to the present on 
the basis of limited extension of the left knee joint.  See 
38 C.F.R. § 4.71a, DC 5261.

Regarding alternate rating criteria, the record reflects 
that, since June 1997, limitation of flexion of the left knee 
to less than 90 degrees is not consistently demonstrated, 
such that a separate, compensable evaluation would be for 
assignment under DC 5260.  See VAOPGCPREC 9-2004, 69 Fed. 
Reg. 59990 (2004) (providing for separate ratings under DCs 
5260 and 5261).  Other potentially applicable DCs providing 
more than a 10 percent rating include the following:  DC 5262 
for nonunion or malunion of the tibula and fibula; DC 5256 
for ankylosis of the knee; DC 5257 for subluxation or 
instability; and DC 5275 for shortening of the bones of the 
lower extremity.  However, none of the foregoing is shown in 
this instance to be part and parcel of the veteran's left 
knee arthritis and utilization thereof cannot therefore be 
made for purposes of analogous rating.  

Remaining for consideration is whether any further increase 
in the schedular evaluation for left knee arthritis is 
warranted on the basis of 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca.  Pain on motion of the left knee joint is shown, but 
pain is a listed criterion under DCs 5010 and 5003 as to the 
rating of arthritis.  Other indicated functional loss, 
including that due to weakness, lack of endurance, and 
flares, are not demonstrated to result in any additional, 
quantifiable limitation of motion, such that a rating in 
excess of 10 percent would be assignable.  To that end, there 
is no basis to increase the 10 percent rating currently 
assigned for left knee arthritis on the basis of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 or DeLuca.

There is likewise absent from the record persuasive evidence 
that the veteran's left knee arthritis, alone, has resulted 
in a marked interference with employment or necessitated 
frequent periods of hospitalization since June 1997.  There 
are opinions on file from the veteran's private treating 
physician that his left knee disorder is very significant and 
that it and other entities have rendered him unable to 
continue with or otherwise find employment.  Such opinions 
are inclusive of all knee disorders including residuals of 
the prior surgical repairs of the meniscus and anterior 
cruciate ligament and the operative scarring, for which 
separate grants of service connection have been established, 
as well as disabilities wholly unrelated to the veteran's 
left knee arthritis.  Also of record is a March 2004 opinion 
from a VA examiner to the effect that the veteran's left knee 
disorder alone did not markedly interfere with his pursuit of 
employment.  As such, the evidence of record does not 
identify significant factors specifically relating to the 
veteran's left knee arthritis which would warrant an 
increased disability rating on an extraschedular basis.  

Based on the foregoing, it is concluded that the 
preponderance of the evidence is against the assignment of an 
initial schedular or extraschedular rating in excess of 10 
percent for left knee arthritis with limitation of motion 
from June 1, 1997, to the present.

Entitlement to an Extraschedular Rating for Residuals of a 
Meniscectomy and Anterior Cruciate Repair of the Left Knee

By its decision of October 2000, the Board restored a 30 
percent schedular rating for residuals of a left medial 
meniscectomy and anterior cruciate ligament repair.  The 
Board denied entitlement to a schedular evaluation beyond the 
30 percent level, but the Board remanded the issue of the 
veteran's entitlement to an extraschedular evaluation.  

From an historical perspective, the Board in February 1995, 
assigned a 30 percent rating, but none greater, for the 
disability in question for the period from July 1991 to April 
1992, and denied entitlement to a rating in excess of 30 
percent for the period after April 30, 1993.  That February 
1995 decision is final.  38 U.S.C.A. §§ 7103, 7104 (West 
2002).

The sole question thus presented by this portion of the 
appeal is whether the extraschedular criteria for the 
assignment of an increased evaluation have been satisfied 
during the applicable time frame.  That is, whether the 
disability at issue has required frequent periods of hospital 
care or resulted in a marked interference with employment 
from February 2, 1995, to the present.  38 C.F.R. § 3.321(b).  

In this instance, the veteran was hospitalized in April 1997 
for reconstruction of his left anterior cruciate ligament, 
but no other hospitalization subsequent to February 1995 is 
demonstrated for treatment of residuals of a left medial 
meniscectomy and anterior cruciate ligament repair, including 
subluxation or instability.  That being the case, there is no 
basis to conclude that the disability in question has 
necessitated frequent hospitalization.

The record reflects that the veteran was awarded disability 
benefits from the Social Security Administration (SSA) by a 
decision of an Administrative Law Judge in May 1993, 
effective from April 1992, based on "severe musculoskeletal 
impairments."  In March 1997, the veteran was advised that 
he no longer qualified for SSA disability benefits, as it had 
been determined that he was able to work.  The veteran 
appealed that determination, and in January 1998, an SSA 
hearing officer determined that the veteran continued to be 
disabled, citing not only the veteran's service-connected 
left knee disability, but also disablement caused by 
disorders of the right knee, left shoulder, and low back.  To 
that extent, the SSA determinations of record are not 
dispositive of the question of whether the disability at 
issue results in a marked interference with employment.  

Also shown by the record is that the veteran was last engaged 
in gainful employment as a mail handler with the United 
States Postal Service (USPS).  Information provided by the 
USPS indicates that the veteran was advised of his proposed 
removal from USPS employment in March 1994, due to his 
continued absence without official leave and failure to 
follow instructions.  Facts were therein cited that the 
veteran had been continuously absent from duty without 
permission from October 1993 to March 1994 and that, although 
he had been medically cleared in May 1993 to return to work 
four hours per day after he had been out for an extended 
period due to injury, he had failed to return to duty.  In 
March 1994, the veteran resigned from USPS employment.

Reference is also made to the prior discussion relating to 
the opinions offered to date by VA and non-VA medical 
professionals as to the existence of a marked interference 
with employment.  Such opinions, as noted previously herein, 
lack specificity in terms of which left knee impairment does 
or does not result in marked employment limitations.  To that 
extent, those opinions are not persuasive.  

Based on the these considerations, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an extraschedular evaluation for residuals of a left 
medial meniscectomy and anterior cruciate ligament repair.  
There is no basis for finding frequent periods of 
hospitalization and the record preponderates against finding 
that this disability alone has markedly interfered with his 
employment.  To the extent that the veteran contends 
otherwise, his allegations as to extraschedular entitlement 
regarding the disability herein at issue are not adequately 
substantiated.

As a preponderance of the evidence is against the assignment 
of an extraschedular rating for residuals of a left medial 
meniscectomy and anterior cruciate ligament repair, 
application of the benefit of the doubt rule is not in order 
and the benefit sought on appeal is denied. 


ORDER

A schedular or extraschedular rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine, formerly 
characterized as chronic low back pain, is denied.

A schedular or extraschedular rating in excess of 10 percent 
for arthritis of the left knee with limitation of motion is 
denied.

An extraschedular evaluation for residuals of a left knee 
medial meniscectomy and anterior cruciate ligament repair is 
denied.


REMAND

As noted in the Introduction, while this case was in remand 
status the AMC granted entitlement to service connection and 
established separate ratings for radiculopathy of the left 
lower extremity from December 6, 2001, and for multiple 
operative scars of the left knee from January 23, 1998.  Such 
matters were previously at issue in connection with the 
veteran's claims for initial ratings for his service-
connected low back and left knee disorders.  In the absence 
of any indication that the veteran is satisfied with the 
ratings assigned therefor by the AMC in December 2004, or 
that the AMC continued the appeal as to those issues by 
including same in the supplemental statement of the case that 
followed, remand is required for corrective action.  

As well, the AMC in December 2004 granted entitlement to a 
TDIU, effective from February 27, 2002.  A notice of 
disagreement as to the effective date assigned for the TDIU 
was timely filed in February 2005.  Inasmuch as a statement 
of the case has yet to be prepared and furnished to the 
veteran, remand pursuant to Manlincon is required.  

Accordingly, this potion of the appeal is REMANDED for the 
following actions:
1.  The RO must issue a statement of the 
case addressing entitlement to an 
effective date earlier than February 27, 
2002, for a TDIU.  If, and only if, the 
veteran files a timely substantive appeal 
to this issue is this matter to be 
returned for review by the Board.
2.  The RO must ascertain whether the 
veteran is satisfied with the December 
2004 rating actions granting service 
connection and separate ratings for left 
lower extremity radiculopathy and 
multiple left knee operative scars.  If 
he is not, then the RO must further 
develop the claims for initial ratings 
therefor, including but not limited to 
the issuance of a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to those 
issues.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights and to obtain additional procedural and evidentiary 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


